Citation Nr: 0007722	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1945.

In July 1993, the Buffalo, New York, Department of Veterans 
Affairs (VA), Regional Office (RO), had issued a decision 
which had found that the veteran had not presented sufficient 
new and material evidence to reopen the claim of entitlement 
to service connection for a bilateral hearing loss and 
tinnitus.  The veteran did not timely appeal this decision.

This appeal arose from an October 1997 rating decision of the 
Buffalo, New York, RO, which denied entitlement to an 
evaluation in excess of 50 percent for the service-connected 
PTSD, and which refused to reopen the claim for service 
connection for a bilateral hearing loss and tinnitus.  This 
rating action also found that the veteran was not entitled to 
a total rating based on individual unemployability.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
moderate depression.

2.  The RO refused to reopen the claim for entitlement to 
service connection for a bilateral hearing loss and tinnitus 
in July 1993.

3.  The report of a VA examination performed in July 1997 
bear directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or with evidence previously assembled is so 
significant it must be considered in order to decide fairly 
the merits of the claim.

4.  The new evidence includes a medical opinion relating the 
veteran's bilateral hearing loss and tinnitus to his period 
of service.

5.  A bilateral hearing loss disability had its onset during 
service.

6.  Tinnitus had its onset during service.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.126, Code 9411 (1999).

2.  The RO's July 1993 decision refusing to reopen the claims 
for service connection for a bilateral hearing loss and 
tinnitus is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).

3.  The evidence submitted since July 1993 is new and 
material; thus the requirements to reopen the claims of 
entitlement to service connection for a bilateral hearing 
loss and tinnitus have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

4.  The veteran's claims for entitlement to service 
connection for a bilateral hearing loss and tinnitus are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  A chronic bilateral hearing loss disability was incurred 
in or aggravated by service and may be presumed to have 
occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b) 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (1999).

6.  Tinnitus was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An increased evaluation for PTSD

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The applicable rating criteria for evaluating psychoneurotic 
disorders are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

38 C.F.R. Part 4, Code 9411 (1999).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (1999).

The veteran was originally awarded service connection for 
what was then diagnosed as an anxiety neurosis by a rating 
action issued in June 1945.

The pertinent evidence of record consists of a VA examination 
of the veteran conducted in July 1997.  It was noted that the 
mental status examination was a bit difficult because of his 
hearing problems.  However, he was cooperative and affable.  
There was no evidence of thought blocking, hallucinations or 
delusions.  There was also no obvious psychotic 
symptomatology.  He was not taking any medications for his 
PTSD and had last been treated 7 to 8 years before.  The Beck 
Depression Inventory score of 11 was consistent with moderate 
depression.  His MMPI results suggested an individual who had 
been burned out by his psychiatric symptomatology.  The 
diagnosis was moderate, chronic PTSD.  His condition was 
assigned a Global Assessment of Functioning (GAF) Score of 
55. 

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 50 percent for 
the service-connected PTSD is not warranted.  The objective 
evidence does not indicate that the veteran's symptomatology 
meets the criteria for the assignment of a 70 percent 
disability evaluation.  Specifically, the VA examination 
performed in July 1997 did not show that the veteran suffers 
from such symptoms as suicidal ideation; obsessional rituals 
which interfere with activities, near-continuous panic or 
depression affecting his ability to function, impaired 
impulse control, spatial disorientation, neglect of his 
appearance and hygiene, or difficulty adapting to stressful 
circumstances.  In fact, this examination found no evidence 
of any psychotic symptomatology and he was noted to be 
cooperative and affable.  Significantly, he was not taking 
any medications for his condition, and he indicated that he 
had not sought any treatment in the last 7 to 8 years.  
Finally, the examiner assigned his disorder a GAF Score of 
55, which represents symptoms which are between moderate and 
serious.  See American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, pg. 47 (4th ed., 
Revised 1994).  Taken as a whole, this evidence indicates 
that the veteran is adequately compensated by the 50 percent 
disability evaluation currently assigned to his service-
connected PTSD.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected PTSD.


II.  Whether new and material evidence 
has been submitted to reopen the claims 
for service connection for a bilateral 
hearing loss and tinnitus

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen the claims of 
entitlement to service connection for a bilateral hearing 
loss and tinnitus.  In July 1993, the RO had found that such 
evidence had not been presented and had refused to reopen the 
claims in question.  The veteran did not timely appeal this 
decision and it is thus final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).

Once a RO decision becomes final under 38 U.S.C.A. § 7105(c), 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a); Suttman 
v. Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  See Justus v. Principi, 3 Vet. App 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  Hodge, supra.  Upon reopening the claim, a 
determination must then made as to whether, based upon all 
the evidence, and assuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence submitted since the July 1993 RO decision 
included a statement from a service comrade and the report of 
a July 1997 VA examination.  Specifically, the February 1997 
lay statement referred to a head injury suffered by the 
veteran in service, which resulted in a long period of 
unconsciousness.  The VA examination included an opinion that 
the veteran's hearing loss and tinnitus were related to 
acoustic trauma suffered in service.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, and was not considered by the RO when it made 
its decision in July 1993.  Moreover, it is so significant 
that it must be considered in order to decide fairly the 
merits of the claim.  This evidence therefore constitutes new 
and material evidence under 38 C.F.R. § 3.156(a) (1999), and 
the Board is required to reopen the previously denied claims 
of entitlement to service connection for a bilateral hearing 
loss and tinnitus.

The Board must now determine whether the veteran's claims are 
well grounded.  To establish that his claims are well 
grounded, the veteran must produce competent evidence of a 
current disability; a disease or injury which was incurred in 
service; and a nexus between the disease or injury and the 
current disability.  See Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997).  The veteran has contended that he was 
exposed to loud noises in service.  This assertion, coupled 
with the service medical records and the report of the July 
1997 VA examination, demonstrates that the veteran has 
presented well grounded claims within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 1,000, 2,000, 3,000 or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of frequencies 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

Clearly, a review of the veteran's records shows that he was 
engaged in combat with the enemy.  His DD-214 indicated that 
he was involved in the Battle of the Bulge (indicated on his 
service record as Rhineland Ardennes).  Moreover, his medical 
records confirmed four and one-half months of combat duty.  
Therefore, the Board accepts the veteran's allegations 
concerning inservice exposure to loud noises as a rifleman.  

The veteran's service medical records included a June 1945 
Certificate of Disability for Discharge which noted 
complaints of tinnitus.  Thus, the evidence does suggest that 
this condition was present in service.  The VA examination 
conducted in June 1946 ( which was within the one year period 
following his separation from service) noted that his hearing 
acuity for normal conversation was 15/20.  The diagnosis was 
defective hearing with tinnitus, bilateral, mild.

The veteran then submitted an April 1974 statement from a 
private physician who noted that the veteran had been 
evaluated on August 23, 1967.  At that time, he complained of 
a bilateral hearing loss.  He had been exposed to 
considerable noise in service.  He displayed a precipitous 
drop in hearing acuity in the middle to high frequencies.  He 
was diagnosed with a hearing loss due to noise exposure and 
acoustic trauma secondary to service with an armored division 
in World War II.

A January 1992 VA hearing aid evaluation noted that the 
veteran had had trouble hearing since World War II.  Tests 
revealed severe hearing loss at the higher frequencies.  

In February 1997, a former service comrade submitted a 
statement in which it was noted that a shell had exploded 
close to the veteran.  He was knocked unconscious.  

The veteran was then afforded a VA examination in July 1997.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
90
90
100
LEFT
15
50
100
95
105

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and of 28 in the left ear.  During 
the examination of his ears, he stated that he had had a 
hearing loss and ringing in the ears ever since service.  The 
diagnosis was of bilateral tinnitus which appeared to be 
secondary to acoustic trauma in service (gunfire) and 
bilateral hearing loss.  The hearing loss also appeared to be 
due to acoustic trauma.  It was noted that he had no history 
of ear infections and his hearing loss was evidently apparent 
at the time of his separation.

Based upon the above evidence, it is found that entitlement 
to service connection for a bilateral hearing loss and 
tinnitus is warranted.  The evidence clearly shows an injury 
in service (exposure to loud noise), the existence of current 
disabilities, and a link between the current disorders and 
the noise exposure suffered in service.  After carefully 
weighing all the evidence of record and after resolving any 
doubt in the veteran's favor, it is found that entitlement to 
service connection has been established.


ORDER

An increased evaluation for the service-connected PTSD is 
denied.

Service connection for a bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted.


REMAND

The veteran has contended that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Such a rating hinges upon 
the evaluations assigned to the veteran's various service-
connected disorders.  The Board has, by the above decision, 
awarded service connection for a bilateral hearing loss and 
tinnitus.  To handle the total rating claim prior to the 
assignment of disability evaluations to the now service-
connected bilateral hearing loss and tinnitus would be 
premature.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should review the evidence of 
record and assign appropriate disability 
evaluations to the service-connected 
bilateral hearing loss and tinnitus.  
Once these evaluations have been 
assigned, the RO should then readjudicate 
the claim for a total disability rating 
based on individual unemployability due 
to service-connected disabilities.

2.  If the decision as to entitlement to 
a total rating based on individual 
unemployability due to service-connected 
disabilities remains adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

